 

 

 

 

 

 

| USDC SONY
y DOCUMENT
me ape 2 Tig fF en
UNITED STATES DISTRICT COURT ELECTRONICALLY PILED f
SOUTHERN DISTRICT OF NEW YORK DOCH
Tocrrrc rrr X DATE Fil ED: wel
UNITED STATES OF AMERICA, | ns —_
-against-

No. 11 Cr. 1038 (JFK)
ORDER

 

JOHN CHEN,

Defendant.

JOHN F. KEENAN, United States District Judge:

On January 28, 2020, John Chen mailed a letter to the Court
requesting permission to travel to Taipei, Taiwan from February
12, 2020 to March 8, 2020 to visit his Mother who is currentiy
in the hospital awaiting a brain operation. Neither Mr. Chen’s
Probation Officer nor the Government object to his travel
request.

Accordingly, Mr. Chen is permitted to travel to Taipei,
Taiwan from February 12, 2020 to March 8, 2020 to visit with his
family. Mr. Chen shall advise his Probation Officer of the

specifics of his departure and return in advance of his travel.

 

 

SO ORDERED.
Dated: New York, New York jet qT Kec eaa
January 28, 2020 John F. Keenan

United States District Judge

L matted OOD aa] of Ahis
Ocder to Me. Chen on
I-29-20.
US hin fps
Deputy Clea

 

 
